DETAILED ACTION

	Claims 1 – 15, which are currently pending, are fully considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 23, 2022 and December 30, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 6, 8, and 10 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waqas Farooqi et al. (U.S. Patent Publication 20180150713).

With respect to claims 1 and 14, Farooqi teaches:
applying input data to a multi-class model for classification, wherein the input data relate to operation of the system, and wherein the multi-class model is configured for classifying the data into one of a plurality of predefined classes, each class corresponding to a respective operating condition of the system (see paragraph [0042], for a multi – class classifier); 
determining a confidence level of the classification by the multi-class model (see paragraph [0044], for threshold and confidence level); 
if the confidence level is below a threshold confidence level, applying the input data to a plurality of binary models, each binary model being configured for determining whether the data is or is not in a respective one of the predefined classes (see paragraph [0041], for a binary model, also see paragraph [0044], for threshold and confidence level); and 
if the plurality of binary models determine that the data is not in any of said respective predefined classes, taking said data into consideration when updating the multi-class model (see paragraph [0042], where the multi – class classifier is updated).

With respect to claim 2, Farooqi teaches:
wherein the system comprises at least a part of a telecommunications network (see paragraph [0053], for a phone network).
With respect to claim 3, Farooqi teaches:
wherein the operating conditions comprise issues in the operation of the system (see paragraph [0056], for systems operations). 

With respect to claims 4 and 15, Farooqi teaches:
wherein taking said data into consideration when updating the multi-class model comprises: performing a clustering operation on a plurality of input data that have been determined by the plurality of binary models not to be in any of said respective predefined classes (see paragraph [0049], for clustering); and 
if a cluster is found, adding an additional predefined class into the multi – class model (see paragraph [0049], where clustering may be used to add data using the machine learning model); and
generating a new binary model configured for determining whether the data is or is not in the additional predefined class (see paragraph [0049], where clustering may be used to add data using the machine learning model).

With respect to claim 5, Farooqi teaches:
applying the input data to a plurality of binary models comprises applying the input data to a respective binary model corresponding to each of said plurality of predefined classes (see paragraph [0041], for inputs to the binary model).



With respect to claim 6, Farooqi teaches:
receiving input data from one example of the system, and updating the multi-class model and the binary models used in connection with said one example of the system, or receiving input data from a plurality of examples of the system, and updating the multi- class model and the binary models that are used in connection with said plurality of examples of the system (see paragraph [0042], where the multi – class classifier is updated).

With respect to claim 8, Farooqi teaches:
performing further training of the multi-class model and the binary models, using data for which said confidence level is above the threshold confidence level (see paragraph [0041], for a binary model, also see paragraph [0044], for threshold and confidence level).

	With respect to claim 10, Farooqi teaches:
	if the plurality of binary models determine that the data is in a plurality of said respective predefined classes, determining that a corresponding plurality of said respective operating condition of the system have arisen (see paragraph [0041], for a binary model, also see paragraph [0044], for threshold and confidence level).

With respect to claim 11, Farooqi teaches:
cause the at least one processor to carry out a method (see paragraph [0054], for a processor).
With respect to claim 13, Farooqi teaches:
non transitory computer readable media having stored thereon a computer program as claimed in claim 11 (see paragraph [0053], for program).

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167                                                                                                                                                                                             	December 4, 2022